Citation Nr: 0310789	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-00 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for a right ear hearing loss disability, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The claimant had active duty for training from April 18, 
1983, to July 15, 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with the appeal the 
claimant testified before the undersigned in August 2001; a 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right ear hearing loss disability in an unappealed decision 
dated in July 1994.

2.  The evidence received subsequent to the July 1994 
decision includes such that bears directly and substantially 
upon the specific matter under consideration and that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A right ear hearing loss disability existed prior to 
entrance onto active duty for training and underwent a 
permanent increase in severity due to noise exposure therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a right ear hearing loss disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Pre-existing right ear hearing loss was aggravated during 
active service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to this claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this decision the Board reopens the claimant's claim and 
then grants entitlement to service connection for a right ear 
hearing loss disability, a determination that constitutes a 
complete grant of the benefit sought on appeal.  As such, the 
Board finds that no further action is required to comply with 
the VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The term "active military service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  See 
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153; 38 C.F.R. 
3.306(a)(b)(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West  2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The claimant served on active duty for training from April to 
July 1983.  His military specialty was cannon crewman.  The 
report of medical examination completed in December 1982, 
prior to entrance, shows right ear hearing acuity at pure 
tone thresholds of 500, 1,000, 2,000, 3,000 and 4,000, in 
decibels, as follows:  50, 55, 55, 40, and 40.  The threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, for 
the purpose of applying VA regulations, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

Thus, at entrance onto active duty for training the claimant 
manifested a right ear hearing loss disability.  He does not 
dispute this finding; rather, he argues that his pre-existing 
hearing loss was aggravated by service.  No subsequent 
service records relevant to the existence or severity of 
right ear hearing loss are available.

In a rating decision dated in July 1994, the RO denied 
entitlement to service connection for a right ear hearing 
loss, based on the lack of evidence of any in-service 
aggravation, and notified the claimant of that determination 
and of his appellate rights.  He did not appeal and the 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2002).

In August 1999, the claimant applied to reopen his claim.  
The evidence received subsequent to the July 1994 decision 
includes audiologic test results confirming the existence of 
a right ear hearing loss meeting the definition of disability 
for VA purposes.  Moreover, such evidence includes competent 
medical opinions relating a portion of the claimant's right 
ear hearing loss to in-service noise exposure by reason of 
aggravation.  Such opinions are both new and material and 
serve to reopen the claim.

The Board will thus consider the specifics of the newly 
received opinions in the context of the entire evidentiary 
record.

A July 1999 evaluation notes moderate mixed hearing loss in 
the right ear and references a July 1984 evaluation report.  
The July 1984 report is attached and includes note of the 
claimant's pre-service history of acoustic trauma to the 
right ear, with subsequent hearing loss.  The report shows a 
primarily conductive hearing loss in the right ear, opined to 
be worse than at prior testing.

In connection with VA examination conducted in November 1999, 
the claimant gave a history of pre-service right ear trauma 
and of in-service noise exposure without benefit of hearing 
protection.  The ear, nose and throat examiner noted a severe 
mixed hearing loss in the right ear, stated to be 
predominantly sensorineural.  The examiner noted that the 
results of the July 1984 testing showed an approximate 15-
decibel deterioration in right ear hearing as compared to 
right ear hearing acuity findings at service entrance, but 
noted that the claimant's left ear hearing acuity had 
remained completely unchanged to date.  The examiner 
concluded that it could not be proved that there was any 
service causation and also stated that the type of trauma the 
claimant experienced from his pre-service injury was 
sometimes associated with a deterioration in hearing.  The 
examiner also noted that the fact that the left ear hearing 
remained stable argued against specific noise trauma as a 
significant contributing factor to the right ear hearing 
problem.  The examiner finally noted that as there was no 
evidence that the claimant's right ear hearing acuity changed 
while on military duty it was beyond the examiner's ability 
to determine service connection.

The November 1999 audiologist considered the same history, 
but indicated that the claims file was not available for 
review.  The audiologist noted severe mixed hearing loss in 
the right ear and a mild sensorineural hearing loss in the 
left ear.  The audiologist opined that the claimant's mixed 
hearing loss was the result of his nonservice-related head 
injury, but stated that since there was minimal hearing loss 
in the left ear it was unlikely that he suffered loss in the 
service in only one ear rather than both ears.

A June 2001 private medical statement contains the opinion 
that the claimant's hearing loss may be related to in-service 
noise exposure.  The claimant also reiterated his belief of 
such causal connection at the time of his August 2001 
hearing.

The claimant appeared for a VA examination in February 2003.  
That examiner reviewed the claims file and noted the 
claimant's relevant pre-service and in-service history, to 
include significant noise exposure while in the military.  
The examiner noted both conductive and sensorineural loss in 
the right ear and normal hearing in the left ear.  The 
examiner noted that pre-service examination showed only a 
conductive loss in the right ear, and that a predominantly 
sensorineural loss was expected if the hearing loss were due 
to noise exposure.  The examiner thus opined that the 
claimant's right ear hearing loss was not caused by military 
service, but stated that it was at least as likely as not 
worsened by military noise exposure.

Relevant to the merits of this claim, the Board first notes 
that all of the medical evidence of record is consistent in 
showing only a conductive right ear hearing loss prior to 
service, but showing a mixed hearing loss subsequent to 
service.  In that regard the Board also emphasizes that the 
claimant has consistently denied any post-service noise 
exposure, that his account of in-service noise exposure is 
consistent with his military job duties, and, that the 
medical professionals of record have recognized that noise-
exposure induced hearing loss is sensorineural in nature, not 
conductive.  

The Board next notes that although the 1999 VA ear, nose and 
throat examiner cited to evidence possibly against a finding 
of aggravation, that examiner concluded only an inability to 
actually give an opinion as to etiology absent additional 
service evidence.  In contrast, the 1999 VA audiologist 
suggested that the sensorineural component of the claimant's 
right ear hearing loss was consistent with aggravation due to 
in-service noise exposure.  Furthermore, a private physician 
has opined that a nexus exists between the claimant's right 
ear hearing loss and in-service noise exposure.  Finally, the 
2003 VA examiner, who considered a more complete and accurate 
account of the claimant's medical, pre-service, military and 
post-service history, specifically found that aggravation of 
the pre-existing right hearing loss was "at least as likely 
as not."  In arriving at that conclusion the examiner 
accurately cited to the worsening of the claimant's right ear 
hearing loss as compared to at entrance, and also cited to 
the mixed nature of such hearing loss after service.  As 
such, and resolving any doubt in the claimant's favor, the 
Board finds that a grant of service connection for a right 
ear hearing loss disability is warranted.




ORDER

The claim of entitlement to service connection for a right 
ear hearing loss disability is reopened, and, service 
connection is granted.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

